Case 2:19-cv-00222-Z-BQ Document 38 Filed 12/16/20 Pagelofi1 PagelD 238

  
   

Oo
IN THE UNITED STATES DISTRICT CQURT:

§
§ CLERK, U.S py
Plaintiff, § By_ STRICT COURT
——— a ——-
v. § 2:19-CV-222-Z-BQ
§
GRAY COUNTY SHERIFF DEPT., eral, §
§
Defendants. §
ORDER

 

Before the Court are the Findings, Conclusions, and Recommendation of the United St

Magistrate Judge, filed November 24, 2020 (ECF No. 33) (“FCR”). The FCR recommends the C

N RTH STRICT COURT
ICT OF TEXAS

DISTRIC
FOR THE NORTHERN DISTRICT OF T XAS F ILED
AMARILLO DIVISION :
: DEC | 6 ann 7
RODGER DWAYNE STEPHENSON, ,

es

dismiss with prejudice Plaintiff's claims against various persons and entities in Gray County: (1) the

county jail and jail administrator Burns, (2) the district attorney and county district court, and (3) the

county sheriff's department. It further recommends the Court dismiss with prejudice Plaintiff s cla

—.

m

against Deputy JC Skinner for conversion and Plaintiff's request for release from jail. Plaintiff did

not file objections, and the time to do so has now expired.

After an independent review of the pleadings in this case and the FCR, the Court concludes

all findings and conclusions are correct. It is ORDERED that the FCR is ADOPTED. Plaintif

claims against Burns, the Gray County District Attorney, Gray County Sheriff's Department, Gr

County Jail Center, and Gray County 31st District Court are DISMISSED WITH PREJUDICE, as
Plaintiff's claim against Skinner for conversion and his request for release from jail.

SO ORDERED.

December lo , 2020 Mgt ged ~~

MAZTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

ifs

ay

sis

 
